


 

Exhibit 10.23

 

INDEPENDENT CONTRACTOR AGREEMENT

 

1.     Parties.  Barry Kohn (“Contractor”) provides THIS AGREEMENT for the
benefit of Vertis, Inc. dba Vertis Communications  its subsidiaries, affiliates,
successors and assigns (collectively, “Company”) and serves as a legally binding
acknowledgment and assignment of the ownership of all “Work Product” (as defined
below) and agreement on other terms herein.

 

2.     Services.  In consideration of the Company’s engagement of Contractor as
an independent contractor, and for other good and valuable consideration as set
forth on Exhibit A the receipt and sufficiency of which Contractor hereby
acknowledges, Contractor hereby agrees to the following.  For purposes of this
Agreement, the term “Work Product” shall mean all tangible items created or
developed by Contractor during or as the result of Contractor’s engagement by
the Company and within the scope of Contractor’s engagement, as well as all
non-copyrightable ideas and inventions conceived or created by Contractor during
the course of such activities, whether or not reduced to tangible form, and all
Intellectual Property Rights (as defined below) in and to any of the foregoing. 
The term “Work Product” shall include all such items and materials even though
created or developed by Contractor after working hours, away from the Company’s
premises or on an unsupervised basis, and whether created by Contractor or with
others as long as such items and materials are within the scope of Contractor’s
engagement.

 

3.     Ownership Rights.  Contractor acknowledges and agrees that all rights in
and to the Work Product, including all the tangible copies thereof, shall belong
exclusively to the Company.  By way of example and not limitation, the Company
will be the exclusive owner of all intellectual property rights which may be
applicable to the Work Product, including without limitation all copyrights,
patents, trade secrets, trademarks, servicemarks, trade dress and other similar
rights (collectively, “Intellectual Property Rights”).  In this regard, all
copyrightable Work Product is to be considered a work made for hire on behalf of
the Company whose ownership will vest exclusively with the Company on its
creation.  Contractor hereby assigns all patentable inventions to the Company. 
To the extent any Work Product may not, by operation of law or this Agreement,
be considered a work made for hire, Contractor upon the creation of all items of
such Work Product automatically assigns, without further consideration, the
exclusive ownership thereof to the Company.  Contractor also irrevocably
relinquishes to or licenses to Company, whichever is most expansive but
enforceable at law, for the benefit of the Company and its assigns any moral
rights in the Work Product which may be recognized by applicable law.

 

4.     Further Acts.  Upon the request of the Company, during or after
Contractor’s engagement as an independent contractor, Contractor agrees to
perform such further acts as may be necessary or desirable to transfer, perfect,
and defend the Company’s rights, including without limitation by (1) executing,
acknowledging, and delivering any requested affidavits and documents of
assignment or conveyance, (2) obtaining and/or aiding in the enforcement of any
Intellectual Property Rights with respect to the Work Product in any country,
and (3) providing testimony in connection with any proceeding affecting the
rights of the Company in any Work Product. This document shall function as a
limited power of attorney in favor of Company to accomplish the acts set forth
in this paragraph.

 

5.     Confidential Information.  During the course of Contractor’s engagement
and thereafter, Contractor agrees not to use or disclose any trade secrets of
the Company at any time except as necessary to perform Contractor’s duties for
the Company. A trade secret generally consists of valuable, secret information
or ideas that the Company collects or uses and which give it a business
advantage, including confidential information supplied to the Company by its
customers, clients, vendors, or agents. By way of example and not limitation,
the Company’s trade secrets are such technical information as manufacturing or
operating processes, equipment design, product specifications, computer software
in source, object, script or other code form, and other proprietary technology,
as well as such business information as selling and pricing information and
procedures, customer lists, business and marketing plans, and internal financial
statements. These restrictions do not apply to any information generally
available to the public or any information properly obtained from a completely
independent source. Because the Company would not have an adequate remedy at law
in the event of any breach or threatened breach of this Agreement, Contractor
hereby consents to the granting of equitable relief against Contractor
restraining such breach without the requirement that the Company post any bond
or other security therefor.  Nothing in this Agreement shall be

 

1

--------------------------------------------------------------------------------


 

construed as conveying to Contractor any right, title or interests or copyright
in or to any Confidential Information of Company; or to convey any license as to
use, sell, exploit, copy or further develop any such Confidential Information.

 

6.     Warranty.  Contractor warrants that its services to create the Work
Product and any other services for the Company do not and will not in any way
conflict with any remaining obligations Contractor may have to any prior
employer or other party. Contractor also agrees to perform its services as
described in Exhibit A for the Company in a manner that avoids even the
appearance of infringement of any third party’s Intellectual Property Rights and
in a workmanlike manner.  Contractor hereby disclaims any and all express and
implied warranties other than those set forth in this paragraph, including
without limitation any warranty of fitness for a particular purpose or
merchantability. Excepting those matters set forth in the indemnification
paragraph below, both parties liability to each other are limited to the amount
paid to contractor in total under this Agreement and both parties expressly
disclaim any consequential, punitive or other special damages.

 

7.     Return of Work Product.  Upon the request of the Company and, in any
event, upon the termination of Contractor’s engagement as an independent
contractor, Contractor will leave with the Company all copies of the Work
Product and all other materials relating to the Company’s business.

 

8.     Indemnification.

 

a.  From Contractor.  Contractor agrees to indemnify, defend and hold Company,
its affiliates, subsidiaries, employees, directors, officers, shareholders, and
clients harmless from any and all claims and threatened claims by any third
party, including employees of either party, arising out of, under or in
connection with: (i) the death or bodily injury of any third party, the damage
loss or destruction of any personal or real property; or (ii) an act or omission
of Contractor arising out of or relating to: (a) federal, state or other laws or
regulations for the protection of persons who are members of a protected class
or category or persons or (b) sexual discrimination or harassment.

 

b.  To Contractor:  Company agrees to indemnify, defend and hold Contractor
harmless from any and all claims and threatened claims by any third party,
including without limitation officers, investors, debt holders, directors and
employees of Company, arising out of, or under or in connection with his
services to Company, excepting  only those matters  set forth above where
Contractor indemnifies Company.

 

Independent Contractor Status.  Contractor acknowledges and agrees that nothing
herein shall constitute an offer to hire or an employment contract, that the
Company’s engagement of Contractor as an independent contractor shall not
constitute a partnership, agency relationship or joint venture and that
Contractor is responsible for its own worker’s compensation, social security and
other obligations imposed by law on independent contractors.

 

9.     Compliance with Rules and Regulations.  To the extent Contractor has
access to or use of the facilities or computer resources of the Company or the
Company’s client, Contractor agrees to comply at all times with the applicable
rules and regulations regarding safety, security, use, and conduct and agrees
that such use provides Contractor no rights therein, other than the limited
right to use such for purposes expressly set forth herein and no other.

 

10.   Termination.  Contractor agrees that the Company may terminate this
agreement without cause upon fourteen (14) days written notice.

 

11.   Governing Law.  This Agreement shall be governed by New York law without
regard to New York’s conflict of law provisions. Any dispute regarding this
agreement and the matters related to it shall be resolved in the federal and
state courts of New York within the city of New York, specifically the borough
of Manhattan.

 

12.   Non-solicitation.  During the term this Agreement is in effect and for a
period of two (2) years thereafter, Contractor agrees not to solicit or to offer
employment to any employees of Company or an affiliate of Company without the
prior written consent of Company.

 

13.   Entire Agreement, Assignment, Waiver and Amendment.  This Agreement and
its Exhibits constitute the sole and exclusive statement of the terms and
conditions hereof and supersede any prior discussions, writings, and
negotiations with respect thereto.  Contractor shall not assign or transfer this

 

2

--------------------------------------------------------------------------------


 

Agreement or subcontract any work hereunder without the prior written consent of
Company.  Any attempt to assign or transfer this Agreement shall be void.  The
parties agree that this Agreement cannot be altered, amended or modified, except
by a writing signed by an authorized representative of each party.  No failure
or delay in enforcing any right or exercising any remedy will be deemed a waiver
of any right or remedy.

 

14.   Survival.  The provisions of this Agreement that are by their nature meant
to survive any termination or expiration of this Agreement, including without
limitation,  ownership of Work Product and Intellectual Property, trade secrets,
and independent contractor status will survive any termination or expiration of
this Agreement.

 

15.   Severability.  If any portion of this Agreement is determined to be or
becomes unenforceable or illegal, such portion shall be reformed to the minimum
extent necessary in order for this Agreement to remain in effect in accordance
with its terms as modified by such reformation.

 

16.   Notices.  Any notice required under this Agreement shall be given in
writing and shall be deemed effective upon delivery to the party to whom
addressed.  All notices shall be sent to the applicable address specified herein
or to such other address as the parties may designate in writing.  Unless
otherwise specified, all notices to Company shall be sent to the Office of the
General Counsel, Vertis, Inc. 250 W. Pratt St. 18th Floor, Baltimore, MD 21201. 
All notices to Contractor shall be sent to 10935 Hastings Lane, Powell, OH
43065.

 

Dated this 12th day of February, 2007.

 

Acknowledged and Accepted:

 

 

 

 

 

Vertis, Inc. dba Vertis Communications

 

Barry Kohn

 

 

 

/s/ John V. Howard

 

 

Signature

 

 

John V. Howard

 

/s/ Barry Kohn

Name

 

 

Secretary

 

 

Title

 

 

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

Consulting services as directed by Mike DuBose at a weekly rate of $10,000 per
week plus reasonable expenses as incurred, to be billed periodically.

 

Barry C. Kohn

 

4

--------------------------------------------------------------------------------


 

Contractor Code of Conduct

 

This Contractor Code of Conduct has been adopted by the management of
Vertis, Inc. as well as all other subsidiaries and affiliates of Vertis, Inc.
(collectively, “Vertis”).

 

The Contractor Code of Conduct won’t answer every question or situation. If you
are unsure about how to handle a situation, please use common sense in making
your decision and contact Vertis’ Office of the General Counsel (“OGC”) or
Vertis’ Human Resources Department for further guidance. You should comply not
only with the letter of the Contractor Code of Conduct, but also the spirit of
these policies at all times.

 

General Conduct

 

·                  Vertis conducts its business operations in a manner to
encourage individual integrity, promote ethical practices and adhere to the
highest standards of personal and professional integrity. Vertis observes the
applicable local, state, U.S. and foreign laws, including those pertaining to
copyright infringement, intellectual property protection, and controlled
substances. When individuals contracted by Vertis (“Contractors”) are required
to work at Vertis customer sites, they must act professionally at all times and
follow the rules and procedures of Vertis’ customers. A customer rule might
include testing the Contractor for controlled substances. If any Contractor has
any concerns regarding a customer rule, the Contractor should notify their
Vertis contact to discuss their options.

 

·                  While on Vertis’ premises or while performing services for
Vertis, Contractors should conduct themselves in a professional manner,
including complying with property management rules and requests in addition to
Vertis’ rules and procedures.  If Contractor has any concerns regarding these
rules, procedures, requests, or otherwise, Contractor should notify his/her
Vertis contact.

 

·                  Contractor must never use Vertis funds or Contractor funds
directly or indirectly for bribery, payoffs, kickbacks, illegal or improper
lobbying or political contributions, personal gain or for any other illegal or
improper purpose.

 

·                  Contractors should use common sense in not accepting or
soliciting any gifts or gratuities from anyone doing business with Vertis, with
the exception of the occasional token promotional items of nominal value. At no
time should such acceptance or solicitation violate any legal or ethical
standards and such items should be reported for tax purposes. Regardless of
value no such item should be accepted or sought if its receipt would cause
public embarrassment upon disclosure.

 

·                  To further the safety of Vertis’ working environment,
Contractors are prohibited from carrying weapons (including firearms) on Vertis
premises and at any other time and place while performing services for Vertis.

 


EQUAL EMPLOYMENT OPPORTUNITY AND HARASSMENT


 

·                  Vertis is committed to the principle of equal employment
opportunity for all qualified employees and job applicants, and it administers
all employment matters without regard to race, color, religion, gender, sexual
orientation, national origin, age, disability, Veteran status or any other
status, or any condition or status protected by federal, state or local law.
Vertis’ equal employment opportunity policy strictly prohibits harassment of any
kind whether based on race, gender, or otherwise, including any conduct or
comment that could be viewed by the person harassed as sexual harassment.
Contractors must be fully committed to these principles and abide by them at all
times.

 


COMPLIANCE WITH THE ANTITRUST LAWS


 

·                  Vertis employees and Contractors of Vertis must never discuss
with Vertis’ competitors any competitive matters about Vertis, such as prices,
discounts, credit, costs, customers, suppliers, competitive conditions, or any
other competitive or confidential aspect of Vertis’ business.  If any
confidential or competitive Vertis matters arise during discussions at industry
functions, trade association meetings or any other legitimate contacts with
competitors, you must end the discussion immediately and report the incident to
Vertis’ OGC.

 

Confidentiality

 

·                  Customers and business partners entrust Vertis with
confidential information regarding their products, processes and business
operations which Vertis and its employees are obligated to protect from
unauthorized disclosure. Vertis and its Contractors must not use this
information in any manner that may compromise its confidentiality.

 

5

--------------------------------------------------------------------------------


 

                        Contractors are expected to use the same care and
protection with Vertis’ and others’ confidential information as with the
Contractor’s own confidential information.

 

·                  Contractors should never knowingly take or use confidential
information of a competitor, customer or other party.

 

Vertis’ Internet, Email, Instant Messaging and Voice Mail Policies

 

·                  Vertis believes that lawful and appropriate use of the
Internet and email (both internal and external) can enhance productivity.
However, conducting illegal or unprofessional activities, such as requesting,
sending, or obtaining unauthorized confidential information or any bootlegged
materials (such as music or movies) is strictly forbidden.

 

·                  User IDs may not be shared with other people.

 

·                  All information in any format (including voicemail, email,
and instant messages) that is transmitted and/or stored by any means on Vertis’
equipment (computer network drives, local hard drives, diskettes, etc.) is the
property of Vertis. Contractors should have no expectation of privacy in their
email messages, email attachments, instant messages, Internet use or voicemail
messages. The email and voicemail systems are for “business use” and Vertis
reserves the right to monitor these systems for “business use.” Vertis reserves
the right to monitor use of its equipment and storage facilities at any time,
and passwords or other security devices may be overridden by Vertis for any
reason, including but not limited to, (i) ensuring that only rightful
information resides on Vertis’ electronic storage facilities; (ii) preventing
facility misuse; (iii) investigating and resolving network or communication
problems; and (iv) ensuring compliance with this policy. Because these storage
facilities are subject to such inspection and monitoring, do not assume that
email messages, email attachments, Internet use or voicemail messages are
private.

 

·                  Contractors must comply with any other policies or
instructions of Vertis’ IT Department as they are communicated to Contractors.

 

Software Licensing

 

·                  Vertis licenses the use of computer software from a variety
of outside companies. Vertis does not own this licensed software, and use of the
software must be in accordance with the licenses of the respective vendors. Such
software must not be reproduced unless authorized. In addition, Contractors
shall not utilize unlicensed (bootleg) software on Vertis’ computers.

 

Vertis-Sponsored Functions

 

·                  Vertis sponsors certain functions where alcohol is made
available for consumption. Contractors who attend those functions are expected
to behave in a sensible and professional manner, including the avoidance of
excessive consumption of alcohol. Contractors should never drive after excessive
consumption of alcohol.

 

·                  Vertis may at times sponsor certain recreational activities,
including athletic events or leagues. Participation in recreational activities
is completely voluntary and at the Contractor’s own risk. All participants in
recreational activities will be required to sign a release of liability with
Vertis prior to participation.

 

Legal Notices

 

·                  For obvious reasons, it is very important that all subpoenas,
summons and other legal notices (or if you’re not sure, anything that might be
one of those) involving Vertis which are received by or served upon any
Contractor of Vertis immediately be forwarded to Vertis’ Office of the General
Counsel.  Speed is crucial with these matters because response times are often
quite short. Delivery should be by hand delivery to a lawyer in the Vertis
Office of the General Counsel in the Baltimore Headquarters @ 250 W. Pratt St.,
18th Floor, Baltimore Maryland 21201 if feasible, or if not, then by fax to
410-529-9287 with confirmation copy sent by overnight mail.

 

Violations

 

·                  If a Contractor of Vertis learns of a violation of this
Contractor Code of Conduct, he/she is obligated to notify his/her Vertis
contact. Failure to do so will be a violation of this Contractor Code of
Conduct. Any violations of this Contractor Code of Conduct will be noted with
violators subject to action by Vertis, up to and including immediate
termination.

 

Interpretations/Clarifications

 

·                  You are encouraged to directly contact your Vertis contact,
Vertis’ Office of the General Counsel, Human Resources, or an Officer of Vertis
with any questions about this Contractor Code of Conduct or any other Vertis
policies.

 

6

--------------------------------------------------------------------------------

 
